

Exhibit 10.1
 
CHANGE IN CONTROL AGREEMENT


This AGREEMENT is entered into by and between Targeted Genetics Corporation
(“Company”), and David J. Poston (“Executive”), to be effective on the date
executed by both parties below.


WHEREAS, Company employs Executive as its Vice President Finance and Chief
Financial Officer; and


WHEREAS, Company wishes to provide for certain benefits for Executive in the
event of a Change in Control of Company resulting in the termination of
Executive’s employment; and


NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:


1. Prior Agreement. This Agreement revokes and supersedes the Employee Change In
Control Agreement between Executive and Company dated August 9, 1999 which shall
be of no further force and effect.
 
2. Term of Agreement and Termination. This Agreement shall be in force and
effect only from its effective date until the expiration of twelve months after
the occurrence of any Change in Control as defined in section 5(A), unless
sooner terminated as provided herein. The Agreement may be terminated prior to a
Change in Control by either party giving thirty (30) days’ prior written notice
to the other party, provided that such notice shall have no force or effect in
the event of the occurrence of a Change in Control prior to the effective date
of such notice. The Agreement will automatically terminate upon the death of the
Executive.


3. Continued Benefits. Executive shall be entitled to the following payments and
benefits following a Change in Control, whether or not a Termination occurs:



 
A.
Executive shall (i) receive an annual base salary no less than the Executive’s
annual base salary in effect immediately prior to the date that the Change in
Control occurs, and a bonus equal to at least the aggregate amount of the bonus,
if any paid to Executive in the year prior to the Change in Control, and (ii) be
entitled to participate in all employee expense reimbursement, incentive,
savings and retirement plans, practices, policies and programs (including any
Company plan qualified under Section 401(k) of the Code) available to other peer
employees of the Company, but in no event shall the benefits provided to
Executive under this item (ii) be less favorable, in the aggregate, than the
most favorable of those plans, practices, policies or programs in effect
immediately prior to the date that the Change in Control occurs.




 
B.
Executive’s life, disability, medical, dental and vision benefits, plans or
programs for him/herself and his/her dependents shall continue to be at the
Company's expense (except for the amount, if any, of any required employee
contribution which would have been necessary for Executive to contribute as an
active employee under the plan or program as in effect on the date of the Change
in Control) to cover Executive (and his or her dependents) under, or provide
Executive (and his or her dependents) with coverage under any such plans or
programs, no less favorable than, Executive’s life, disability, medical, dental
and vision benefits, plans or programs, as in effect on the date immediately
prior of the Change in Control.

 

--------------------------------------------------------------------------------



 

 
C.
If, prior to Termination, Executive’s employment shall be terminated by the
Company for Cause or upon expiration of this Agreement or by Executive other
than for Good Reason, Executive shall be entitled to receive (i) his or her
salary at the rate then in effect through the date of such termination, as
provided under the Company's pay policy, and (ii) any accrued benefits for the
periods of service prior to the date of such termination. All payments under
this Section 3 are subject to applicable federal and state payroll withholding
or other applicable taxes.



4. Severance Benefits. If Executive’s employment with Company should be
involuntarily terminated other than For Cause, or if Executive should resign for
Good Reason within twelve (12) months of a Change in Control, Company will pay
to Executive the following severance benefits, on the condition that Executive
signs and does not revoke a general release of claims satisfactory to the
Company that releases Company and its agents from all of Executive’s actual or
potential claims against Company.


A. Executive shall be paid severance in a lump sum in the amount of (i) 1.25
times his/her annual salary in effect at the time of the Change in Control or on
the date employment terminates, whichever is higher, plus (ii) a percentage of
Executive's annual base salary specified in subparagraph (i) above, which
percentage is equal to the percentage bonus paid to Executive for the fiscal
year ended immediately prior to the Change in Control; provided, however, that
if Termination occurs prior to the determination of such percentage for a fiscal
year that has ended or if Executive has not received a percentage bonus in the
previous year, such percentage shall be ten percent (10%). All payments under
this Section 4(A) (the "Termination Payments") shall be less lawfully required
withholding and, subject to Section 4(C), will be paid within ten (10) business
days following the date of Termination or the date of execution of the Release
of Claims, whichever is later.


B. Executive’s medical, dental and vision benefits for him/herself and his/her
dependents may be continued in accordance with COBRA, on the same terms as the
Company provides them immediately prior to the termination. Company will pay the
premium for such COBRA continuation for the first year after termination,
provided however, that if Executive obtains comparable coverage through another
employer or otherwise, s/he will inform the Company promptly and the Company may
discontinue COBRA coverage.


C. This Agreement is not intended to constitute a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”). Notwithstanding the foregoing, in the
event this Agreement or any compensation or benefit paid to Executive hereunder
is deemed to be subject to Section 409A of the Code, Executive and the Company
agree to negotiate in good faith to adopt such amendments that are necessary to
comply with Section 409A of the Code or to exempt such compensation or benefits
from Section 409A of the Code. In addition, to the extent (i) any compensation
or benefits to which Executive becomes entitled under this agreement, or any
agreement or plan referenced herein, in connection with Executive’s termination
of employment with the Company constitute deferred compensation subject to
Section 409A of the Code and (ii) Executive is deemed at the time of such
termination of employment to be a “specified employee” under Section 409A of the
Code, then such compensation or benefits shall not be made or commence until the
earliest of (1) the expiration of the six (6)-month period measured from the
date of Executive’s “separation from service” (as such term is at the time
defined in Treasury Regulations under Section 409A of the Code with the Company;
(2) the date Executive becomes “disabled” (as defined in Section 409A of the
Code); or (3) the date of Executive’s death following such separation from
service; provided, however, that such deferral shall only be effected to the
extent required to avoid adverse tax treatment to Executive, including (without
limitation) the additional twenty percent (20%) tax for which Executive would
otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence of
such deferral. During any period compensation or benefits to Executive are
deferred pursuant to the foregoing, Executive shall be entitled to interest on
such deferral at a per annum rate equal to the highest rate of interest
applicable to six (6)-month money market accounts offered by the following
institutions: Citibank N.A., Wells Fargo Bank, N.A. or Bank of America, on the
date of such “separation from service.” Upon the expiration of the applicable
deferral period, any compensation or benefits which would have otherwise been
paid during that period (whether in a single sum or in installments) in the
absence of this section shall be paid to Executive or Executive’s beneficiary,
if applicable, in one lump sum.
 

--------------------------------------------------------------------------------




Such severance benefits are in lieu of and replace any severance benefits to
which Executive would otherwise be entitled under the terms of any Company plan
or policy, or any other Agreement between Executive and Company.


5. Definitions.
 
A. Change in Control shall mean (i) the sale of all or substantially all of the
assets of the Company to any other entity other than an affiliate of the
Company, (ii) any merger or consolidation of the Company with or into any other
entity which is not an affiliate of the Company, or (iii) any acquisition after
the date of this Agreement by any person or group of persons acting together
(within the meaning of Rule 13d-5 under the Securities Exchange Act of 1934, as
amended) of beneficial ownership of more than fifty percent (50%) of the
outstanding voting capital stock of the Company.
 
B. For Cause shall mean Executive’s (i) willful refusal to follow lawful and
reasonable corporate policy or the Company’s Board of Directors or
CEO directives; (ii) willful failure, gross neglect or refusal to perform
duties; (iii) willful act that intentionally or materially injures the
reputation or business of the Company; (iv) willful breach of confidentiality
that has a material adverse effect on the Company; (v) fraud or embezzlement; or
(vi) indictment for criminal activity.
 
C. Good Reason shall mean (i) the Company requires that Executive relocate to a
distance more than thirty (30) miles from the Company’s present location in
Seattle, Washington or such other location where Executive is employed by the
Company prior to being asked to relocate; or (b) the Company materially reduces
Executive’s job duties, salary, or the criteria used to determine Executive’s
performance bonus without Executive’s consent. To have Good Reason to resign,
Executive must first notify the Company in writing of the reason(s) Executive
believes Good Reason exists and provide at least thirty (30) days for the
Company to cure unless cure is impossible.
 

--------------------------------------------------------------------------------




6. Limitation on Payments. In the event that it is determined that any payment
or distribution of any type to or for the benefit of the Executive made by the
Company, by any of its affiliates, by any person who acquires ownership or
effective control or ownership of a substantial portion of the Company’s assets
(within the meaning of Section 280G of the Code) or by any affiliate of such
person, whether paid or payable or distributed or distributable pursuant to the
terms of an employment agreement or otherwise, would be subject to the excise
tax imposed by Section 4999 of the Code or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest or
penalties, being collectively referred to as the “Excise Tax”), then such
payments or distributions or benefits shall be payable either:



(i)
in full; or




 
(ii)
as to such lesser amount that would result in no portion of such payments or
distributions or benefits being subject to the Excise Tax;



whichever amount shall, on an after-tax basis, be greater.


Unless the Executive and the Company agree otherwise in writing, any
determination required hereunder this Section 6 shall be made in writing by the
Company’s independent accountant, or at the Company’s election, another
nationally recognized public accounting firm acceptable to both the Company and
the Executive (the “Accountant”), whose determination shall be conclusive and
binding. The Executive and the Company shall furnish the Accountant such
documentation and documents as the Accountant may reasonably request in order to
make a determination and to the extent consistent with applicable standards and
practice generally accepted among practitioners (including, without limitation,
as such standards may be applied to the Company’s own financial reporting and as
such standards and practice are determined by the Accountant), the Accountant
shall make such determination in the manner most favorable to the Executive. The
Company shall bear all costs that the Accountant may reasonably incur in
connection with performing any calculations contemplated by this section.


7. Confidentiality. Each party shall maintain in confidence and not disclose the
existence of or specific terms included in this Agreement, or any payment made
pursuant to the agreement, except to the extent required to obtain tax,
accounting or legal advice, to the extent disclosure is compelled by legal
process, or to the extent disclosure is compelled by applicable law (e.g.,
complying with securities law disclosure requirements).


8. Binding Effect. This Agreement shall be binding upon, inure to the benefit
of, and be enforceable by the Company and Executive and their respective heirs,
legal representatives, successors and assigns. No waiver of or forbearance to
enforce any right or provision hereof shall be binding unless in writing and
signed by the party to be bound, and no such waiver or forbearance in any
instance shall apply to any other instance or to any other right or provision.


9. Governing Law; Venue. This Agreement will be governed by the laws of the
State of Washington without regard to its conflicts of laws rules to the
contrary.
 
10. Dispute Resolution. Any claim arising out of or in connection with this
Agreement will be subject to binding arbitration in Seattle, Washington in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association. The parties will select an arbitrator from the panel of
arbitrators then working for Judicial Dispute Resolution, or any other mutually
acceptable arbitrator. If the parties are unable to agree on an arbitrator, then
Judicial Dispute Resolution will appoint one of their panel members to
adjudicate the matter. The prevailing party in any such action shall be entitled
to reasonable attorney’s fees and costs incurred in connection with such
arbitration and/or enforcement of judgment.
 

--------------------------------------------------------------------------------




11. Severability. No term hereof shall be construed to limit or supersede any
other right or remedy of the Company under applicable law with respect to the
protection of trade secrets or otherwise. If any provision of this Agreement is
held to be invalid or unenforceable to any extent in any context, it shall
nevertheless be enforced to the fullest extent allowed by law in that and other
contexts, and the validity and force of the remainder of the Agreement shall not
be affected.


12. Notices. Any notices required under the terms of this Agreement shall be
effective when mailed, postage prepaid, by certified mail and addressed to, in
the case of the Company:


Targeted Genetics Corporation
1100 Olive Way, Suite 100
Seattle WA 98101
Attention: Legal Department


And to, in the case of Executive:


David J. Poston
3202 10th Ave West
Seattle, WA 98119




[Intentionally Left Blank]
 

--------------------------------------------------------------------------------




EXECUTED this 14th day of September, 2006.




Targeted Genetics Corporation


By: /s/ H. Stewart Parker      
Name: H. Stewart Parker      
Its: President and CEO         
 


Executive


/s/ David Poston                  
Name: David Poston           
 

--------------------------------------------------------------------------------

